Citation Nr: 1723672	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  07-03 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel







INTRODUCTION

The Veteran served on active duty from April 1987 to June 1991, including service in the Southwest Asia Theater of Operations.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  The RO in San Diego, California, has jurisdiction of the Veteran's claims. 

In the June 2016 Board decision, the Board acknowledged that based on Rice v. Shinseki, the issue of entitlement to TDIU was raised.  22 Vet. App. 447 (2009).  The claim was remanded for adjudication in the first instance, and unfortunately, remand is required again.  The Board apologizes for the additional delay, but to ensure an appropriate disposition of the Veteran's claim, additional development is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that in November 2016 correspondence, the Veteran's spouse submitted a November 10, 2016, schedule of upcoming VA medical appointments for the Veteran.  The appointments were dated from November 10, 2016, through March 31, 2017, and included orthopedic, rehab and podiatry treatment. 

A review of the Veteran's eFolders reveals that the most recent VA treatment record directly obtained by the AOJ is dated August 3, 2016, and was printed on that date.  The Veteran himself subsequently submitted 2016 VA treatment records dated through October 18.  

As a result, it appears that there may exist VA treatment records that have not been associated with the record before the Board.  In this regard, statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA medical records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board notes that an August 2016 DBQ for the Veteran's back (thoracolumbar spine) fails to provide, as required, joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint - unless the medical examiner determines that such testing cannot or should not be conducted.  The DBQ therefore fails to satisfy 38 C.F.R. § 4.59 and remand is warranted.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

Concerning the functional impact of the Veteran's thoracolumbar spine (back) condition, the DBQ provides the medical opinion that the Veteran could walk/stand/sit for 6 hours in an 8 hour work period with breaks every 1-2 hours for 5 min.  However, this medical opinion does not appear to include the effects of the Veteran's now service connected bilateral upper and lower radiculopathy.  This failure is significant, as the Veteran asserts that he is entitled to TDIU based on his service connected lumbar and cervical strain, to which his radiculopathies are related.  

The DBQ does not address the severity of the Veteran's upper extension radiculopathies.  It is also internally inconsistent as to the severity of the Veteran's lower extremity radiculopathies.  The DBQ relates that the Veteran's lower extremity radiculopathies results in severe bilateral intermittent pain, severe bilateral paresthesias and/or dysesthesias, and severe bilateral numbness.  At the same time, however, the DBQ describes the severity of the radiculopathies as mild.  

As a result, the Board finds that the proper adjudication of the Veteran's TDIU claim requires an additional physical examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Statutes and regulations require that VA assist a claimant by providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's eFolders copies of all outstanding VA medical records, to include all those dated after August 3, 2016.

2.  Schedule the Veteran for an appropriate examination to determine the current severity of his cervical strain, lumbar strain, left upper extremity radiculopathy, right upper extremity radiculopathy, left lower extremity radiculopathy and right lower extremity radiculopathy.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner for review.  All indicated testing should be conducted.  The examiner is requested to delineate all symptomatology associated with, and the current severity of these disabilities.  The appropriate DBQs should be filled out for this purpose, if possible.  The examiner should also comment on the functional impairment or limitations imposed by each of these service-connected disabilities.

The examiner must test the ranges of cervical spine and lumbar spine motion in active motion and passive motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

3.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


